CERTIFICATION Pursuant to Rule 497(j) under the Securities Act of 1933, as amended, Neuberger Berman Alternative Funds (1933 Act File No. 333-122847; 1940 Act File No. 811-21715) (“Registrant”) hereby certifies (a)that the form of statement of additional information that would have been filed under paragraph (c) of Rule 497 with respect to Neuberger Berman Flexible Select Fund, a series of the Registrant, would not have differed from the statement of additional information contained in Post-Effective Amendment No.27 to the Registrant’s Registration Statement (“Amendment No.27”), and (b)that Amendment No.27 was filed electronically. Dated:May 16, 2013 By: /s/Claudia A. Brandon Claudia A. Brandon Executive Vice President and Secretary
